Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's submission dated 7/28/21 has been entered. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant's representative on 8/4/21.
The application has been amended as follows: 
Claim 2 (AMEND). A portable followspot, the portable followspot 
a housing, 
said housing containing at least a light source producing light and a vari-focal optical system forming said light into a directional beam, 
a portable stand supporting said housing from and above a load-bearing surface, said stand comprising: 
a first portion resting on said surface,
a second portion above said first portion, 
a coupling between said first portion and said second portion for rotation of said second portion relative to said first portion around a vertical axis, 

a second standard, attached to said second portion, elongated upwardly from said second portion, and parallel to said vertical axis, 
an attachment of said housing to said first standard, said attachment including a first tilt pivot for rotation of said housing relative to said first standard, said first tilt pivot having a rotational axis, said rotational axis being horizontal, 
an attachment of said housing to said second standard, said attachment including a second tilt pivot for rotation of said housing relative to said second standard, said second tilt pivot having a rotational axis, said rotational axis being horizontal, 
said rotational axes of said first and said second tilt pivots being aligned,
said housing being disposed between said first and said second standards, 
said stand adapted to permit changing the vertical distance between said tilt pivots and said coupling while said housing remains attached to said standards, and

said attachment of said housing to said first and second standards moveable along said first and second standards to permit changing of the vertical distance between said tilt pivots and said coupling while said housing remains attached to said first and second standards.
Claim 3 (AMEND). A portable followspot, the portable followspot 
a housing, 
said housing containing at least a light source producing light and a vari-
a portable stand supporting said housing from and above a load-bearing surface, said stand comprising: 
a first portion resting on said surface,
a second portion above said first portion, 
a coupling between said first portion and said second portion for rotation of said second portion relative to said first portion around a vertical axis, 
a first standard, attached to said second portion, elongated upwardly from said second portion, and parallel to said vertical axis, 
a second standard, attached to said second portion, elongated upwardly from said second portion, and parallel to said vertical axis, 
an attachment of said housing to said first standard, said attachment including a first tilt pivot for rotation of said housing relative to said first standard, said first tilt pivot having a rotational axis, said rotational axis being horizontal, 
an attachment of said housing to said second standard, said attachment including a second tilt pivot for rotation of said housing relative to said second standard, said second tilt pivot having a rotational axis, said rotational axis being horizontal, 
said rotational axes of said first and said second tilt pivots being aligned,
said housing being disposed between said first and said second standards, 
said attachment of said housing to said first standard moveable along said first standard while remaining attached to both said first standard and said housing, and

said attachment of said housing to said first and second standards moveable along said first and second standards to permit changing of the vertical distance between said tilt pivots and said coupling while said housing remains attached to said first and second standards.
Claim 4 (CANCEL).
Claim 5 (CANCEL). 
Allowable Subject Matter
Claims 2, 3 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 2 requires, inter alia, a portable followspot comprising: a housing containing at least a light source producing light and a vari-focal optical system forming said light into a directional beam, and a portable stand comprising a coupling between a first portion and a second portion for rotation of said second portion relative to said first portion around a vertical axis, first and second standards, attached to said second portion, an attachment of said housing to said first and second standards including first and second tilt pivots for rotation of said housing relative to said first and second standards, said first tilt pivot having a rotational axis, said rotational axis being horizontal, said attachment of said housing to said first and second standards moveable along said first and second standards to permit changing of the vertical distance between said tilt pivots and said coupling while said housing remains attached to said first and second standards.
The prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for the claimed combinations, nor would it be obvious to modify those references to include such limitation.
In particular, the closes prior art of record, MITCHELL (US 4319311) in view of previously cited GOMES and RASMUSSEN, fail to teach in a reasonable combination a portable stand supporting a housing from and above a load-bearing surface, said stand comprising: a first portion resting on said surface, a second portion above said first portion, a coupling between said first portion and said second portion for rotation of said second portion relative to said first portion around a vertical axis, first and second standards, attached to said second portion, elongated upwardly from said second portion, and parallel to said vertical axis, said attachment of said housing to said first and second standards moveable along said first and second standards to permit changing of the vertical distance between said tilt pivots and said coupling while said housing remains attached to said first and second standards.
Independent claims 3 and 6 are allowed for including substantially the same allowable subject matter as that of claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875